Bloodworth, J.
1. Grounds of a motion for new trial not referred to in the brief of counsel for the plaintiff in error will be treated as abandoned.
2. The evidence of the witness Wells was not inadmissible for the reason stated in the motion for a new trial. Where a lengthy extract from the evidence was objected to as a whole and on several grounds, and some of it was admissible, the objection to the whole was properly overruled. Great Southern &c. Co. v. Guthrie, 13 Ga. App. 288, 292 (79 S. E. 162).
3. There was evidence sufficient to support the verdict.

Judgment affirmed.


Broyles, P. J., and Jenkins, J., concur.